 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          THE UNIVERSITY OF                                CASE NO. C17-1854 MJP
            WASHINGTON, et al.,
11                                                           MINUTE ORDER
                                   Plaintiffs,
12
                   v.
13
            DEPARTMENT OF DEFENSE, et al.,
14
                                   Defendants.
15

16
            The following minute order is made by the direction of the court, the Honorable Marsha
17
     J. Pechman, United States District Judge:
18
            The Court is in receipt of the parties’ latest Joint Status Report (Dkt. No. 51) and
19
     GRANTS the parties’ request for the submission of an additional Joint Status Report by no later
20
     than September 13, 2019.
21

22
            The clerk is ordered to provide copies of this order to all counsel.
23

24


     MINUTE ORDER - 1
 1         Filed August 2, 2019.

 2
                                   William M. McCool
 3                                 Clerk of Court

 4                                 s/Paula McNabb
                                   Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
